Ludeling, C. J.
This is an injunction suit against the defendant, who excepted to the jurisdiction of the Superior District Court of New Orleans rations personce.
The exception should have been sustained. The evidence shows that he was appointed resident physician at Quarantine Station, in the parish of Plaquemines, about eight months before the institution of the suit; that *244he has resided there ever since; that when he moved to Plaquemines parish he did so with the intention to make it his domicile, and that is still his intention. There is no evidence to contradict this. The sheriff’s return states that the citation and injunction were served on defendant in person in the parish of Plaquemines, at his domicile in that parish. These writs were sent to the sheriff of Plaquemines parish, who served them in that parish.
The suit was improperly brought in the parish of Orleans. O. P. 162.
It is therefore ordered that the judgment of the lower court be reversed, and that the suit bo dismissed at plaintiff’s costs.